Citation Nr: 1116299	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg disorder, to include as secondary to the service-connected status post old left tibia-fibula fracture with plantar fasciitis and gastrocnemius soleus complex disability.

2.  Entitlement to an increased rating for status post old left tibia-fibula fracture with plantar fasciitis and gastrocnemius soleus complex disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to March 1976, and from April 1987 to April 1999.

The Veteran's claim comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the benefits sought on appeal.  

The issues of: (1) Whether new and material evidence has been received to reopen a claim for service connection for a back disorder, to include as secondary to the Veteran's service-connected status post old left tibia-fibula fracture with plantar fasciitis and gastrocnemius soleus complex; (2) Whether new and material evidence has been received to reopen a claim for service connection for a left hip disorder, to include as secondary to the Veteran's service-connected status post old left tibia-fibula fracture with plantar fasciitis and gastrocnemius soleus complex; (3) Entitlement to service connection for a right hip disorder; and (4) Entitlement to service connection for a right ankle disorder, have been raised by the record at the Veteran's August 2010 BVA hearing, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


REMAND

A preliminary review of the record discloses a need for further development prior to further appellate review.  First, the Board has determined that the Veteran filed a timely Notice of Disagreement (NOD) in October 2005 in response to the April 2005 rating decision that denied his right leg disorder claim.  Thus, the RO must now respond to the Veteran's October 2005 NOD with a Statement of the Case (SOC) addressing the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Second, the Veteran's last VA examination to assess the current severity of his service-connected status post old left tibia-fibula fracture with plantar fasciitis and gastrocnemius soleus complex disability was in March 2005.  At his August 2010 Board hearing, the Veteran testified that this disability has worsened since his last VA examination.  Thus, this evidence is inadequate to assess the Veteran's current level of severity, since this examination is six years old.  Therefore, the Board finds that a new VA examination is required to assess the current level of severity of the Veteran's service-connected disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  Issue a Statement of the Case addressing the Veteran's claim of whether new and material evidence has been received to reopen a claim for service connection for a right leg disorder, to include as secondary to the Veteran's service-connected status post old left tibia-fibula fracture with plantar fasciitis and gastrocnemius soleus complex.  Advise the Veteran of the date on which the time allowed for perfecting a timely Substantive Appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely Substantive Appeal, then the claim should be returned to the Board for the purpose of appellate disposition. 

2.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his left tibia-fibula fracture with plantar fasciitis and gastrocnemius soleus complex disability since September 2008 (the date of the last medical records associated with the claims file) and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran, to include all VA treatment records.  

3.  The Veteran should be afforded an examination of his left lower extremity to ascertain the severity and manifestations of his service-connected disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's service-connected status post old left tibia-fibula fracture with plantar fasciitis and gastrocnemius soleus complex disability in detail.  The examiner is requested to indicate whether there is a nonunion or malunion of the tibia and fibula, and whether the Veteran's service connected disability produces "slight," "moderate," or "marked" knee or ankle disability, and to describe the degree of impairment caused by the plantar fasciitis.  The examiner should also determine whether there is any shortening of the left leg due to the service connected disability, and if so, specify the amount of shortening present.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

4.  After the above actions have been completed, the RO/AMC shall readjudicate the Veteran's claim for entitlement to an increased rating for the Veteran's service-connected status post old left tibia-fibula fracture with plantar fasciitis and gastrocnemius soleus complex, currently evaluated as 10 percent disabling.  Specifically, the RO/AMC should consider whether a separate rating is warranted for any left leg shortening that may be present.  

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



